FREDERICK L. HOLZER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Holzer v. CommissionerDocket No. 66990.United States Board of Tax Appeals33 B.T.A. 871; 1936 BTA LEXIS 812; January 7, 1936, Promulgated *812 J. E. Marshall, Esq., for the respondent.  MURDOCK *871  MURDOCK: The Commissioner determined a deficiency of $9,133.48 in the petitioner's income tax for 1925 and also determined that $4,566.74 was due as a penalty provided by section 275(b) of the Revenue Act of 1926.  Although the petitioner filed a so-called petition, he did not appear at the hearing, nor did anyone appear on his behalf.  The Commissioner in his answer alleged facts to support the *872  imposition of the fraud penalty.  No reply to the Commissioner's answer was filed.  The Commissioner, nevertheless, offered evidence to support the imposition of the fraud penalty.  FINDINGS OF FACT.  A part of the deficiency for 1925 was due to fraud with intent to evade tax.  Decision will be entered for the respondent.